 In the Matter of MAURICE A. WHITE, DOING BUSINESS AS AMERICANGEAR & MFG. CO. AND AMERICAN STOCK GEAR COMPANY'andUNITEDSTEELWORKERS OF AMERICA, C. I. O.Case No. 13-R-2914.-Decided June 8, 1945Messrs.HaroldM. KeeleandJohn H. Boord,ofChicago, Ill., forWhite.Messrs. Oakley H. MillsandGeorge H. Staley,of Chicago, Ill., for the'Union.Mr. Joseph J. Zyrkowski,ofChicago, Ill., for the PatternMakersLeague.Mr. Louis Monas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I 0.,herein called the Union,alleging that a question affecting commerce hadarisen concerning the representation of employees of Maurice A. White,doing business as American Gear&Mfg. Co. and American Stock GearCompany, Chicago,Illinois, herein calledWhite,the National Labor Rela-tions Board provided for an appropriate hearing upon due notice beforeLeon A. Rosell,Trial Examiner.Said hearing was held at Chicago, Illi-nois, on April 16, 1945.White,the Union,and the Pattern Makers Leagueof North America,Chicago Association,herein called the Pattern MakersLeague, appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses,and to intro-1Name amended to conform to the testimony elicitedat the hearing2The Pattern Makers League appeared solely for the purpose of protecting its contract interestin pattern makers who are employed by White only at theLmdahl plantfoundry,hereinafter dis-cussed. It withdrew from further participation in the hearing when it appeared that neither Whitenor the Union sought to include any of the foundry employees in the bargaining unit,62 N L. R. B, No. 34.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDduce evidence bearing on the issues. The Trial Examiner's rulings madeat the hearing are free from prejudicial error' and are hereby affirmedAll parties were afforded an opportunity to file briefs with the BoardUpon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF WHITEMaurice A. Whiteoperates two plantsin Chicago,Illinois,under thetrade names of American Gear & Mfg. Co. and American Stock GearCompany. These plants, knownas the Clearingand Lindahl plants, man-ufacture specialgears in accordancewith specifications'During 1944,White purchasedraw materialsfor the Clearing plant valued in excess of$750,000, 90 percent of which was obtainedfrom sourcesoutside the Stateof Illinois.During the same period,his sales atthe Clearing plant werevalued in excess of $5,000,000, 90 percent of which was shipped to pointsoutside that State.White is almost whollyengagedin the production ofmaterials forwar purposes.We find that White is engagedin commercewithinthe meaning of theNational Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations,, is a labor organization admitting to membership\\Thite's employees.III.THE QUESTION CONCERNING REPRESENTATIONWhite has refused to grant recognition to the Union as the exclusivebargaining representative of certain of his employees until the Union hasbeen certified by the Board in an appropriate unit.A statement of a Board Field Examiner, introduced into evidence atthe hearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation ofWhite's employees, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.a It appears that the Clearing plant is operated under the name of AmericanGear & Mfg Co., andtheLindahl plant under the name of American Stock Gear Company. The Lundahl plant, takenover by White in 1943, consists of a machine shop and a foundry As previously indicated,neitherof the parties desires to include the foundry workers in the-bargaining unitAt the Lindahl plantmachine shop,stock gears ale also manufacturediThe FieldExaminerreported that the Union submitted 158 authorization cards, and that then ewere approximately 427 employees in its alleged appropriate unit of Clearing plant employees TheTrial Examinei stated on the record that the Union submitted 9 additional authorization c.udsThere are approximately 80 employees engageditthe Lindahlplant machine shop0 »1Ea1CAN GEAR St NIFC, CO.IV.THE APPROPRIATE UNIT203The Unionseeks a unit of productionand maintenance employeesengagedsolely atWhite's Clearing Plant,assertingthat it haslimited itsorganizing activitiesto suchemployees.White, however, urges as appro-priate a unit embracing the production and maintenance employees at hisLindahl machine shop as well as those at his Clearing plant.The Clearing plant and Lindahl plant machine shop are within severalmiles of each other. The machines they use, their manufacturing processes,and their finished products are identical. If the manufacturing processhas been started at one, anysucceedingoperational step may be performedat the other. Employee skills,duties,wageschedules, seniority interests,and workingconditions are similar,and interchange of employees andmachines feasible!Thereis centralized supervision,'one grievance pro-cedure, anda single personnelpolicy.From the foregoing facts, and absenta historyof collective bargainingbased on a different grouping of workers,we are persuadedthat theappropriate unit should consistof the produc-tion andmaintenanceemployees of both the Clearing platit and the Lindahlplant machine shop.'Controversyalso centersabout thefollowing categories,White urgingtheir inclusion,and the Union theirexclusion :Nspectors:'The Unioncontendsthey are supervisory employeesTheycheckand examinethe product while in the process of production, and alsoupon completion. They may discuss the results of their inspection with theindividualproduction employee concerned,report their findings to hisforeman, and consultwith theirown immediatesuperiors as well. In thecourse of theirexaminations,unfinished or completed products may bescrapped and the operation of defectivemachinestemporarily halted.How-ever, their primary functionis to subjectto scrutiny the material andmachine involved, not the worker. They receive training similar to thatgiven to machine operators, are hired, in most instances, as inspectors, andare required, as are machine operators, to'be familiar with the reading ofblueprints.They are assigned to production department units, supervisedby production .personnel as part of the production division, and are hourlyhourly paid as are other production workersThey occasionally are trans-ferred to the position of machine operator and machine operators are some-times made inspectors.It is evident that their work is closely associateds In 1944, shortly after operations were commencedat the Lundahlplant machineshop, about 40employees and a corresponding number of machines were transferredthere from the Clearing plantSince then,from 12 to 15 employees weretransferred to the Lindahl machine shop from theClearing plantand 4 or 5 from the Lindahlplant machineshop to the Clearing plant; sometransfersof supervisory employees also have been made between these 2 operations9The employees at both operations are under'the top supervision of the chief engineer in chargeofmanufacturing.7Cf.Matterof Newman Cotton Mills, 57N. L. R. B 917Floor inspectors(departmental) ;final inspectors;and gage inspectors 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith production, and that they are not supervisory employees.We shallinclude them.°CheckersThese employees ascertain the time spent by machine oper-ators on various production jobs. Their findings, translated into timetickets, are used by the office timekeeping department to determine individ-ual job labor costs. This work was previously performed by the-machineoperators themselves, but was turned over to the checkers to avoid anecessary cessation of work on the part of operator and machine. A produc-tion supervisor is officially in charge of them. They are hourly paid as areproduction workers. It is clear that these employees, performing theirduties in the plant under production supervision and under working condi-tions similar to those of production employees, should be placed in theunit, since their functions are like those of plant clericals."We shall,therefore, include them.These employees perform the usual duties associated with theirclassification, including the checking of employee identification, and thepunching of clocks.Although not armed, -they are militarized and uni-formed. In accordance with our usual practice of not including such em-ployees in production and maintenance units, we shall exclude them.11We find that all production and maintenance employees at White'sClearing plant and Lindahl plant machine shop, including the stock chaser,instructor and set-up, assistant receiving clerks,' checkers, and inspectors,but excluding office clericals, militarized guards, receiving clerk, chief ship-ping clerk, traffic manager, chief inspector, assistant chief inspector, super-visors (also known as assistant foremen), foremen," and all other super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of'Election herein, subject tothe limitations and additions set forth in the Direction.0 SeeMatter of Sangamo Electric Company,59 N L R B 36410 SeeMatter of Shartle Brothers Machine Company,57 N L R. B 154611 SeeMatterof National Founds y & Machine Corporation,57 N L R B 153512 Stock chaser, instructor and set-up, and assistantreceivingclerk are not supervisory employeeswithin the meaning of our customarydefinition,13 Receivingclerk, chiefshippingclerk, traffic manager,chief inspector,assistant chief inspector,supervisors(also known as assistantforemen), and foremenare supervisory employees within themeaning of our customary definition AMERICAN GEAR & MFG. CO.205-DIRECTION OF-ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as 'part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Maurice A. White, doingbusiness as American Gear & Mfg. Co. and American Stock Gear Com-pany, Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the,date of the election, to determinewhether or not they desire to be represented by United Steelworkers of-America, C. I. 0., for the purposes of collective bargaining.